Citation Nr: 1707897	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1967 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in October 2016.  A transcript of this hearing is associated with the claims file.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a left knee disorder was last denied in an April 1986 Board decision.  

2.  Some of the new evidence submitted subsequent to April 1986 in support of the Veteran's claim for service connection for a left knee disorder is material.



CONCLUSIONS OF LAW

1.  The April 1986 Board decision that denied the Veteran's claim for service connection for a left knee disorder is final.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2010, the Veteran filed a third claim seeking service connection for a left knee condition.  The record shows that the RO initially denied service connection for a left knee disorder, diagnosed as chondromalacia of patella, left knee, in an August 1968 rating decision on the basis that his left knee disorder existed prior to his entry into active military service and there was no increase in disability during service.  The Veteran did not appeal that rating decision.  In December 1984, the Veteran filed a second claim seeking service connection for his left knee condition.  In a February 1985 rating decision, the RO confirmed the prior denial finding that the additional service treatment records obtained also showed the Veteran's left knee disorder but did not provide evidence that the condition was aggravated beyond its natural progress.  The Veteran appealed that decision to the Board.  In an April 1986 decision, the Board denied service connection for the left knee disorder on the basis that the evidence of record did not present a new factual basis which would warrant a grant of service connection.

Consequently, the last decision was the Board's April 1986 decision.  This decision became final April 1, 1986, on the date it was issued.  38 U.S.C.A. § 7103 (West 2014); 38 C.F.R. § 20.1100 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, for example, when considered with the evidence of record, it could trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's claim for service connection was previously denied because it was determined that the evidence failed to show that his pre-existing left knee disorder was aggravated during his active military service beyond its natural progression.  The service treatment records were essentially the only evidence previously considered, other than the Veteran's written testimony.  The service treatment records show that, at the time of his pre-induction examination in August 1967, the Veteran was noted to have a defect of his left knee, characterized as atrophy of the left quadriceps and crepitus, secondary to left knee injury.  In the service treatment records is a letter dated August 4, 1967 (prior to the pre-induction examination) from a private orthopedist indicating the Veteran sustained an injury to the left knee a year before while residing in Ethiopia, that he was "treated by a local physician and partly recovered.  One year later he experienced recurrence of symptoms which was associated with clicking and stiffness of the left knee."  The private orthopedist's assessment was atrophy of left quadriceps, secondary to old injury of the left knee.  

August 23, 1967, pre-induction examination marked "abnormal" for clinical evaluation of the lower extremities, noting atrophy of the left quadriceps, a knee injury, and left knee crepitus.  The examiner's summary of defects noted the orthopedic consultation on August 24, 1967.  The word "effusion?" seems to have been crossed out and "no loss of function" was written in. The orthopedic consultation noted history and X-rays reviewed and the Veteran's history was noted positive for dislocation of the left knee cap twice in the past, last time in December 1966-spontaneous reduction.  He alleged inability to walk or stand for long periods of time.  X-rays were noted to be essentially negative.  Clinically mild quadriceps atrophy was noted but examination was otherwise normal.  This was not considered disqualifying for service.  

The Veteran did not enter active duty until December 13, 1967.  On that date, the Veteran underwent another orthopedic consultation at which no atrophy of the quadriceps was noted.  Rather he was noted to have post-traumatic relaxation of the lateral ligament of the left knee.

On January 8, 1968, the Veteran was seen in the Dispensary and noted to have pain with limitation of motion and minimal effusion.  He was referred to the Orthopedic Clinic for consultation; however, on such consultation, he was found to have good range of motion on both passive and active, and the joint was stable without effusion.  It was noted at this time that he was one week into his basic training.  

On January 17, 1968, the Veteran was again seen in the Orthopedic Clinic on consultation complaining of pain in both knees this time; however, the left knee was more significant.  It was noted that he reported the left knee seems to slip when running.  On examination, effusion was found in the left knee with tenderness over the medial joint line, although there was adequate range of motion and good joint stability.  Ten cc's of clear yellow fluid was removed from the left knee, and it was injected with Aristocort.  A week later there was no further effusion and examination was negative except for some tenderness over the left medial joint line.  However, a January 31, 1968 Narrative Summary remarks that crepitus beneath the kneecap was noted, and he was placed on light duty.  This narrative also indicates that examination of the knee on January 31st demonstrated adequate range of motion but tenderness on profound or forced flexion of the left knee, marked crepitus and friction of the patella on articulation with the femur on extension of the leg and joint line tenderness medially.  X-rays of the left knee were noted to reveal irregularities in the articular surface of the left knee.  The diagnosis was chondromalacia of patella, severe, not in the line of duty as it existed prior to service.  It was recommended that the Veteran be sent to a Medical Board for consideration of separation from service.  

A February 27, 1967 Medical Board Proceeding record shows the Veteran was recommended for discharge due to chondromalacia of patella, severe.  It was determined that the approximate date of origin was 1966, that this existed prior to service, that it was not aggravated by active duty, and that optimum hospital improvement and maximum hospital benefit had been received for disposition purposes.   

New evidence received since the April 1986 Board decision consists of the Veteran's written and oral testimony, buddy statements, VA treatment records from May 2012 to May 2016, a private treatment record from June 2011, a medical opinion from a private treating physician dated June 3, 2012, and a VA examination report from June 27, 2011. 

The Veteran has submitted new testimony, both oral and written, that he sustained an injury to his left knee one morning while running to the rifle range in that his knee collapsed completely and swelled up so badly that he had to be carried by two other soldiers back to the barracks because he was unable to walk or run himself.  He received medical care, which included the extraction of several cc's of fluid from his knee and he was relieved of training.  See July 5, 2011 VA 21-4138.  He submitted a buddy statement from one of the soldiers who carried him who stated that he recalls "one morning while our Company A was running to the rifle range, [the Veteran] sustained an injury to one of his legs. (I later found out that he had an injury to his left knee.)  I, along with assistance from another Private whose name I don't remember carried [the Veteran] back to our barracks because of his inability to walk or run due to the knee injury."  

In correspondence received July 26, 2016, the Veteran stated that "Boot Camp activity causing aggravation of the prior injury to my left knee resulted in such severe damage to the patella and other parts of my left knee that the inflammation and swelling rendered the knee immobile and required the Army doctor to extract several vials of fluids over several days of treatment.  The Army doctor's diagnosis of my left knee 'chondromalacia patella, severe' was the reason for my separation from the Service and is a continuing limitation on my left knee mobility even to this day."  

At his hearing in October 2016, the Veteran also testified that "on one occasion, uh, I was running to the rifle range and the knee completely exploded, uh, swell-up, it, it was, uh, very painful, uh, swelling.  The knee was inoperable.  I had to have two, two of my, uh, uh, fellow, uh, uh, soldiers, trainees had to take me off the field and back to the, the barracks, because the knee was inoperable.  It had been the running and exercise in boot camp had aggravated an injury that had been healing over a year and one-half, uh, before induction.  And, uh, and so, uh, uh, I was, uh, assigned to the sick-bay for the doctors to review and treat my knee.  And what happened was, the physicians had to extract a lot of fluid from the knee, because it was swelling and the, the aggravation of the injury.  Uh, and, uh, and so, the doctors, because of that injury, I had to, I had to spend several sessions in the, in the, uh, sick-bay for treatment on this left knee and as a result of that, the, the military doctors, uh, concluded that I should be discharged ...."  

In his Notice of Disagreement received June 4, 2012, the Veteran stated that it is his contention that "the extreme physical activity of Boot Camp (rigorous exercise routines, climbing, jumping, crawling on the ground, running miles with backpack/full gear to the rifle range, etc.) AGGRAVATED 'beyond the normal progression' of my left knee dislocation that had become stable, since it had happened over a year prior to my draft into the Army....  The severe physical training activity of Boot Camp aggravated my left knee to the point that it became inoperable for the purpose of military training, because it accelerated the deterioration of the joint, causing pain, inflammation/swelling and limiting my mobility even to this day."  

In addition, in support of his claim, the Veteran submitted a medical opinion from his private treating orthopedist dated July 3, 2012 (although not received until April 8, 2013).  This private orthopedist stated that the Veteran has arthritis of the left knee, and he had a major knee injury in the past, which was a knee dislocation.  He opines that any extreme physical activity subsequent to this would have aggravated this condition and lead to post traumatic arthritis. 

Current VA and private treatment records show the Veteran has a diagnosis of osteoarthritis of the left knee.

VA examination was obtained in June 2011.  The VA examiner diagnosed the Veteran to have left knee osteoarthritis but opined that this is not due to his military service but rather more likely than not due to the pre-service traumatic dislocation in Ethiopia.  The examiner based this opinion on the fact that, in the Veteran's short military service, it was clear that he was not able to exercise and run; had knee swelling with positive knee tap; and did not respond to rest and corticoid steroid injection.  As such, he went through Medical Board and was honorably discharged.  The examiner found that there is no information in the medical records that suggested that the Veteran had permanent injury to the left knee or that the left knee's condition was aggravated beyond the normal progression during service.  Thus the examiner also opined that the Veteran's military service did not aggravate his pre-existing left knee condition beyond its natural progression.

The Board finds that the foregoing new evidence is sufficient enough to trigger the VA's duty to obtain a new VA examination.  Although a VA examination was obtained in June 2011, the recent evidence submitted by the Veteran was not received until after the examination, and the Veteran did not report this incident he has subsequently related in support of his claim to the VA examiner.  Furthermore, the Board finds that VA examiner's medical opinion that the Veteran could not perform any physical activity in service requires further explanation.  The Board notes that the service treatment records clearly demonstrate that the Veteran was initially seen on January 8, 1968, and it was noted to be one week into his basic training.  He was found to have no problem with his left knee by the Orthopedic Clinic despite his complaints.  He was next seen nine days later on January 17th with an effusion of the left knee.  They removed 10 cc's of fluid and injected the knee.  He was placed on light duty on January 24th and on profile on January 31st.  Thus, up to January 24th, it would appear the Veteran was fully participating in physical training and the VA examiner's medical opinion that the Veteran was not able to exercise and run appears need further clarification.  

Furthermore, the VA examiner has not considered the private favorable medical opinion submitted by the Veteran as it was submitted subsequent to the examination.  Although favorable to the Veteran, the Board finds this medical opinion to be too vague to be sufficient nexus evidence because it is not clear how much information the physician had regarding the Veteran's military service and whether he would consider the type of physical training the Veteran had during his active service and for the length of time he performed it sufficient to cause post-traumatic arthritis in the Veteran's left knee beyond the natural progression of the pre-existing injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  However, the medical opinion is sufficient enough to indicate that there may be a nexus between the Veteran's current osteoarthritis of the left knee and his military service.  Thus, especially when taken into consideration with the new lay testimony of this incident in service in which the Veteran's knee swelled up while running to the rifle range, the Board finds the evidence is sufficient to trigger VA's duty to assist in getting an adequate medical opinion regarding aggravation of the Veteran's pre-existing left knee disorder and whether his current osteoarthritis of the left knee is related to any such aggravation.  

Accordingly, the Board finds that the evidence received subsequent to April 1986 is new and material and serves to reopen the claim for service connection for a left knee disorder.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to notify and assist the Veteran in developing his claim.  This is detailed in the REMAND below.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a left knee disorder is reopened and, to that extent only, the appeal is granted.


REMAND

The merits of the Veteran's claim for service connection for a left knee disorder are hereby remanded for additional development.

A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  
38 U.S.C.A. §§ 1111 and 1132.  

In this case there is no dispute that the Veteran had a left knee injury prior to his entry into active military service in December 1967.  The Veteran reported at his pre-induction examination in August 1967 that he dislocated his left knee in 1966 while in Ethiopia.  The service treatment records contain the report of a private orthopedist dated August 4, 1967, which was prior to the date of the pre-induction examination and is presumably the report the Veteran has stated he provided.  This report verifies the injury to the left knee one-year before with treatment by a local physician and a recurrence of symptoms one year later with associated clicking and stiffness of the left knee.  

Furthermore, it is clear the Veteran had a left knee disability upon examination in August 1967 and at the time of his actual entry into active duty in December 1967.  The pre-induction Report of Medical Examination noted the Veteran had atrophy of the left quadriceps and left knee crepitus secondary to the pre-service knee injury.  On December 13, 1967, the day the Veteran actually entered into active service, he underwent another Orthopedic consultation at which he was noted to have post-traumatic relaxation of the lateral ligament of the left knee, but no atrophy was noted. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's pre-existing left knee disorder in service.

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service-connected unless the disease or injury is otherwise aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b)(1).  If a pre-existing disability becomes worse during service and then improves due to in-service medical or surgical treatment to the point that it is no more disabling than it was at entrance into service, the presumption of aggravation does not attach.  Verdon, 8 Vet. App. at 538.  However, when a disability has improved in one respect but has been made worse in another respect by in-service medical or surgical treatment, the rating schedule should be used to determine if the overall degree of disability has increased during service.  Id.  

Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).   Only if a Veteran shows a chronic or permanent worsening of his pre-existing condition during his service would the presumption of aggravation apply and, in turn, require VA to then show by clear and unmistakable evidence that the worsening was not beyond the condition's natural progression.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

The current medical evidence shows the Veteran now has osteoarthritis of the left knee.  It is not clear when such diagnosis was first rendered.  Such information may be helpful to the Veteran's claim.  Thus, on remand, the Veteran should be asked to identify the treating provider who first diagnosed him to have osteoarthritis of the left knee, when such diagnosis was made and to provide a release to VA for it to obtain that provider's treatment records.     

In addition, the Veteran testified at the October 2016 Board hearing that he had periodic treatment for the left knee over the years since service.  However, the only treatment records provided were VA treatment records from May 2012 to May 2016 and a single private treatment record from June 2011.  Any such treatment records could be helpful to his claim, especially records showing when he started receiving treatment after service and that he continued receiving treatment.  Thus, on remand, the Veteran should be asked to identify any treatment providers he may have saw for his left knee disorder and to provide VA a release for it to obtain any private providers' treatment records. 

Finally, the Veteran should be scheduled for a new VA examination with regard to his claim.  After taking the Veteran's history and examining him, the examiner should provide an opinion as to whether the Veteran's pre-existing left knee disorder was aggravated during service and, if so, is there clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  In considering whether there was aggravation, the examiner should consider whether any increase was simply an intermittent or temporary flare-up, which is not aggravation, versus an actual worsening of the underlying condition, which is aggravation.  The examiner should also consider whether any worsening in the condition was ameliorated by the medical treatment the Veteran received during service such that the condition was no more disabling at the time he was discharged from service than it was at the time of his entry into service.  The examiner should also consider and discuss the lay statements relating to the in-service incident of when the Veteran was running to the rifle range and the left knee swelled so bad he had to be carried back to the barracks, and the July 2012 private orthopedist's medical opinion.  If aggravation is found that was not due to the natural progress of the disability, then the examiner should also provide an opinion as to the likelihood that the current osteoarthritis of the left knee shown to be diagnosed in the medical evidence of record is related to the aggravation of the pre-existing left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him for the following information:

a.  Identify the timeframe (month, year) when he was diagnosed to have osteoarthritis of the left knee as well as the medical care provider who made the diagnosis.  

b.  Identify all medical care providers who have treated the Veteran for his left knee since he left service (such as he testified to at the October 2016 Board hearing), and the approximate dates of such treatment.

For all non-VA providers identified, ask the Veteran to VA with a release form so VA can obtain the private medical care providers' treatment records.  Advise him that he can provide them to VA himself in lieu of the release form.

2. Then, obtain any outstanding VA and non-VA treatment records.  

3. When all additional evidence obtained has been associated with the claims file, schedule the Veteran for an appropriate VA examination to evaluate his left knee disability.  The claims file must be made available to and reviewed by the examiner.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a.  Is it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's pre-existing left knee disorder was aggravated (increased in severity) during his active military service?  (Aggravation is defined as a worsening of the underlying condition as compared to an increase in symptoms.  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.)   

b.  If so, is there clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability?

c.  Please provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's current osteoarthritis of the left knee is related to the service, to include the Veteran's report that his knee "exploded" when running on the rifle range.

In rendering the opinions above, please consider and discuss the relevant evidence of record, especially the service treatment records, the lay statements (specifically those related to the Veteran having an incident in service while running to the rifle range in which his left knee swelled up so bad he had to be carried back to the barracks and receive medical attention), and the July 2012 private medical opinion.  The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Thereafter, readjudicated the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


